  Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 1 of 18 PageID# 662




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

PETER VLAMING,
                       Plaintiff,

                                                      Civil Action No. 3:19-cv-773


WEST POINT SCHOOL BOARD,et al.
                       Defendants.


                                             OPINION


        From 2012 to 2018,Peter Vlaming taught French at West Point Public Schools. During a

class exercise in 2018, Vlaming referred to John Doe,' a transgender male student, by female

pronouns. Shortly thereafter, the West Point School Board ("the School Board") suspended

Vlaming and ordered him to refer to Doe by male pronouns. When Vlaming refused, the School

Board fired him.


       Vlaming sued the School Board and three School Board members in their official

capacities^ in the King William County Circuit Court, alleging that the School Board violated the



       'Doe, a minor, has moved to proceed as "John Doe" because of the significant privacy
concerns this case implicates. Vlaming asks the Court to require Doe to proceed as "Student Doe."
Essentially, Vlaming argues that, if the Court were to allow Doe to proceed as "John," the Court
would be agreeing with the defendants' theory ofthe case. That argument lacks merit and makes
little sense. Because the Court will remand the case, it will not reach the substance of the motion
to intervene. Thus, Vlaming will suffer no prejudice if the Court grants Doe's motion. Further,
Vlaming's position suggests that the Court cannot refer to Doe using pronouns at all without
making a final decision about the case. It is more efficient to allow Doe to proceed under one
name and by his preferred pronouns. Moreover,common sense dictates that a court's decision on
a procedural motion neither suggests how it will rule on a dispositive motion nor prohibits a court
from revisiting that decision should the parties proceed to trial. Finally, whether Doe has a right
to identify as a male is not before the Court. Because Doe is a minor and this case raises significant
privacy concerns associated with revealing Doe's name and initials to the general public,the Court
will grant the motion for leave to proceed under a pseudonym in this Court.

       ^ Laura Abel, Division Superintendent; Jonathan Hochman, West Point High School
Principal; and Suzanne Aunspach, West Point High School Assistant Principal.
                                                  1
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 2 of 18 PageID# 663
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 3 of 18 PageID# 664
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 4 of 18 PageID# 665
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 5 of 18 PageID# 666
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 6 of 18 PageID# 667
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 7 of 18 PageID# 668
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 8 of 18 PageID# 669
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 9 of 18 PageID# 670
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 10 of 18 PageID# 671
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 11 of 18 PageID# 672
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 12 of 18 PageID# 673
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 13 of 18 PageID# 674
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 14 of 18 PageID# 675
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 15 of 18 PageID# 676
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 16 of 18 PageID# 677
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 17 of 18 PageID# 678
Case 3:19-cv-00773-JAG Document 37 Filed 08/19/20 Page 18 of 18 PageID# 679
